                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


ANTHONY ANTONELLI,                          :
                                            :       Case No. 19-cv-3927-JMY
               Plaintiff                    :
                                            :
       v.                                   :
                                            :
YOUTH EDUCATION IN                          :
THE ARTS!, ET AL.,                          :
                                            :
               Defendants                   :


                                           ORDER

   AND NOW, this 3rd day of March, 2020, upon consideration of Defendants’ Motion to

Dismiss (ECF No. 9), and all documents submitted in support thereof and in opposition thereto, it

is ORDERED that Defendants’ Motion is GRANTED in part and DENIED in part. The Court

DISMISSES WITH PREJUDICE Count III, and DISMISSES WITHOUT PREJUDICE

Counts I, II, IV and VI.

   Plaintiff may file a second amended complaint consistent with this Order, if desired, on or

before March 17, 2020.



   IT IS SO ORDERED.



                                                    BY THE COURT:

                                                    /s/ Judge John Milton Younge

                                                            Judge John Milton Younge
